 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   HADLEY DERUYVER; et al.,                          Case No.: 3:17-cv-00516-H-AGS
10                                   Plaintiffs,
                                                       ORDER:
11   v.
     OMNI LA COSTA RESORT & SPA,                       (1) DENYING DEFENDANT’S
12
     LLC,                                              MOTION FOR LEAVE TO FILE
13                                                     DAUBERT MOTION
                                    Defendant.         [Doc. No. 94]
14
15                                                     (2) DENYING DEFENDANT’S
                                                       MOTION TO EXCLUDE TRIAL
16
                                                       TESTIMONY OF PLAINTIFFS’
17                                                     EXPERT EUGENE VANDERPOL
                                                       [Doc. No. 95]
18
19                                                     (3) STRIKING DEFENDANT’S
                                                       MOTION TO EXCLUDE
20
                                                       TESTIMONY OF PLAINTIFFS’
21                                                     EXPERT EUGENE VANDERPOL
                                                       AND EXHIBITS IN SUPPORT OF
22
                                                       THE MOTION
23                                                     [Doc. No. 95]
24
           On January 14, 2019, the Court issued an amended trial scheduling order, in which
25
     the Court ordered that the parties file motions in limine by February 8, 2019, with
26
     oppositions due by February 22, 2019 and a hearing on the motions scheduled for March
27
     8, 2019. (Doc. No. 71.) On March 7, 2019, Defendant filed a sixth motion in limine
28

                                                   1
                                                                             3:17-cv-00516-H-AGS
 1   requesting that the Court exclude the testimony of Plaintiffs’ expert Eugene Vanderpol
 2   under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and Federal
 3   Rule of Evidence 702. (Doc. No. 95.) Along with the motion, Defendant filed a motion for
 4   leave to file the additional motion in limine beyond the motion cut-off date. (Doc. No. 94.)
 5   Defendant states that the motion was filed after the deadline because Vanderpol was not
 6   deposed until February 22, 2019. (Id. at 2.) The Court held a hearing on the motions in
 7   limine on March 8, 2019.
 8         The Court denies Defendant’s motion for leave to file the additional motion in limine
 9   because Defendant lacks good cause for filing the last-minute motion. The magistrate
10   judge’s sixth amended scheduling order shows that the expert witness report deadline was
11   October 2, 2018. (Doc. No. 49.) Plaintiffs have represented to the Court that the parties
12   exchanged expert witness reports on October 8, 2018. (Doc. No. 87 at 5.) Vanderpol is
13   included as Plaintiffs’ expert witness in the final pretrial order, and Defendant did not
14   object to Vanderpol in the final pretrial order. (Doc. No. 72.)
15         The Court therefore denies as untimely and as lacking good cause for late-filing
16   Defendant’s motion to exclude testimony of Vanderpol. The Court also denies the motion
17   on substantive grounds because Vanderpol “meets the threshold established by Rule 702
18   as explained in Daubert,” and therefore he “may testify and the jury decides how much
19   weight to give that testimony.” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010), as
20   amended (Apr. 27, 2010). The Court also strikes the motion and the exhibits in support of
21   the motion, and orders that they be removed from the record.
22         IT IS SO ORDERED.
23   DATED: March 8, 2019
24
                                                   MARILYN L. HUFF, District Judge
25                                                 UNITED STATES DISTRICT COURT
26
27
28

                                                   2
                                                                                3:17-cv-00516-H-AGS
